Citation Nr: 0918221	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  04-03 585	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a disability due to 
face, jaw, and collarbone injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The appellant had active military service from January 1959 
to October 1961 and from October 1963 to October 1967.  He 
also served in the Minnesota National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDING OF FACT

The appellant's disability due to face, jaw, and collarbone 
injuries is not attributable to his military service, 
including any period of active duty for training (ACDUTRA) or 
inactive duty training.


CONCLUSION OF LAW

The appellant does not have a disability due to face, jaw, 
and collarbone injuries that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through an August 2006 notice letter, the 
RO notified the appellant of the information and evidence 
needed to substantiate his claim.  By the August 2006 notice 
letter, the RO provided the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the appellant's claim, the claim was properly re-
adjudicated in March 2009 which followed the August 2006 
notice letters.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).

The Board also finds that the August 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
appellant that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the appellant to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The appellant's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The appellant identified 
St. Cloud Hospital, St. Joseph's Hospital, and a Dr. H. as 
treatment providers.  Available records from those care 
providers were obtained.  Significantly, the appellant has 
not otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.  Additionally, in March 2003, the appellant was 
afforded a VA examination, the report of which is of record.  
Thus, VA has properly assisted the appellant in obtaining any 
relevant evidence.

II.  Analysis

The appellant contends that, on the evening of August 27, 
1973 while on the way home from inactive duty training, he 
was involved in a motorcycle accident that resulted in 
injuries to his face, jaw, and collarbone.  Specifically, he 
asserts that he left the National Guard Armory at about 11:00 
PM on August 27.  He stopped on his way home at a supper club 
to pick up his girlfriend.  They left the club around 
midnight and then stopped to get something to eat.  At around 
1:00 AM on August 28 he went out to his car.  He met two 
friends in the parking lot, and he got on the back of a 
motorcycle driven by one of his friends.  He told the driver 
to go once around the parking lot, but instead the driver 
went out onto the highway where the accident occurred.  The 
appellant contends that service connection is warranted for 
disability due to face, jaw, and collarbone injuries incurred 
in the accident, which essentially occurred on the way home 
from his drill.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Under VA laws and regulations, and for benefits purposes, a 
veteran is a person who served in the active military and who 
was discharged or released from active service under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.1(d) (2008).  Active military 
service includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2008).  
ACDUTRA is full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22) (West 
2002); 38 C.F.R. § 3.6(c) (2008).  INACDUTRA is duty other 
than full-time duty prescribed for Reserves.  38 U.S.C.A. 
§ 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2008).  

The provisions of 38 C.F.R. § 3.6(e) allow that any 
individual:  (1) who, when authorized or required by 
competent authority, assumes an obligation to perform active 
duty for training or inactive duty training; and (2) who is 
disabled or dies from an injury or covered disease incurred 
while proceeding directly to or returning directly from such 
active duty for training or inactive duty training shall be 
deemed to have been on active duty for training or inactive 
duty training, as the case may be.  VA will determine whether 
such individual was so authorized or required to perform such 
duty, and whether the individual was disabled or died from an 
injury or covered disease so incurred.  In making such 
determinations, there shall be taken into consideration the 
hour on which the individual began to proceed or return; the 
hour on which the individual was scheduled to arrive for, or 
on which the individual ceased to perform, such duty; the 
method of travel performed; the itinerary; the manner in 
which the travel was performed; and the immediate cause of 
disability or death.  Whenever any claim is filed alleging 
that the claimant is entitled to benefits by reason of this 
paragraph, the burden of proof shall be on the claimant.  
38 C.F.R. § 3.6(e).  

A review of the medical treatment records associated with the 
claims file reveals that the appellant was admitted to St. 
Joseph's Hospital emergency room at 3:35 AM the morning of 
August 28, 1973.  Admissions records indicate that the 
appellant was involved in a motorcycle accident that night.  
Subsequent medical treatment records from St. Cloud Hospital 
indicate that the appellant's mandible and left clavicle were 
fractured as a result of the accident.

A review of the appellant's service records indicates that 
the appellant participated in ACDUTRA from August 1, 1973 to 
August 18, 1973.  Information from the appellant's guard unit 
does not disclose whether the appellant actually performed 
inactive duty training on August 27, 1973, as he contends.  
Nevertheless, the Board finds that, even if the appellant's 
story is accepted as true, the evidence does not establish 
that he was traveling directly home following the conclusion 
of any period of qualifying duty.  He was, by his own 
account, detoured from a direct trip home.  He stopped to 
pick up his girlfriend and then traveled to get something to 
eat.  He thereafter accepted a motorcycle ride that clearly 
was not part of his commute home from any drill period.  
Consequently, injuries sustained as a result of the accident 
were not incurred during a period of active duty, ACDUTRA, or 
inactive duty training.  The appellant has not met the burden 
of 38 C.F.R. § 3.6(e).  

For the foregoing reasons, the Board finds that the claim of 
service connection for a disability due to face, jaw, and 
collarbone injuries must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, because the 
preponderance of the evidence is against the appellant's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 




ORDER

Service connection for a disability due to face, jaw, and 
collarbone injuries is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


